Citation Nr: 1750135	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  02-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to the post-operative left wrist neurologic disability and under the provisions of 38 U.S.C.A. § 1151 (claimed as a result of VA treatment for residuals of left wrist lipoma excision).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).

This issue was previously before the Board in October 2004, October 2008, August 2012, and August 2014, on which occasions it was remanded for additional development.  

By way of background, a November 2001 rating decision denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  The Veteran timely appealed.  During the pendency of that appeal, the Veteran filed a petition to reopen his claim of service connection for an anxiety disorder.  An April 2013 rating decision granted service connection for PTSD, but denied the Veteran's petition to reopen his claim for anxiety neurosis.  The Veteran filed a notice of disagreement with that denial.  In a September 2013 correspondence, the Veteran's representative withdrew that appeal.  

In August 2014, the Board granted entitlement to compensation benefits for post-operative left wrist neurologic disability under the provisions of 38 U.S.C.A. § 1151 and remanded the issue of "service connection for an anxiety disorder, to include as secondary to post-operative left wrist neurological disability and under the provisions of 38 U.S.C.A. § 1151."  The Board notes that the August 2014 remand construed the Veteran's claim as one for an anxiety disorder, to include the issue of whether it was secondary to his post-operative left wrist neurological disability based on the Veteran's assertions that he had suffered from emotional and psychological effects from his post-operative left wrist residuals.  While the issue of service connection for an anxiety disorder as secondary to the Veteran's service-connected post-operative left wrist neurologic disability is reasonably raised as part of the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 claim, for the reasons discussed above, the issue of direct service connection for an anxiety disorder is not before the Board.  
Although the Veteran has specifically claimed service connection for an anxiety disorder, the May 2016 examination report and VA treatment records indicate diagnoses of major depressive disorder (MDD) and an adjustment disorder.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder, other than PTSD, to include the above diagnoses, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

In this case, review of the file indicates that VA treatment records remain outstanding.  Specifically, VA treatment records dated in April 14, 2017 and May 4, 2017 indicate that the Veteran had a follow up appointment scheduled in July 2017 and August 2017.  Treatment records subsequent to May 18, 2017 have not been associated with the claims file.  Additionally, a July 21, 2011 VA treatment record indicates that a fee basis consultation record was scanned into VistA Imaging.  Nevertheless, the referenced record has not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the record.

In pertinent part, the August 2014 remand requested a VA examination to determine whether the Veteran had an acquired psychiatric disorder that was separate and distinct from his service-connected PTSD and if so, whether any such disorder was related to his service connected post-operative left wrist neurological disability or due to negligent VA care during the Veteran's June 1998 wrist surgery.  

The Veteran was provided a VA examination in May 2016.  The examiner did not address the documented diagnosis of adjustment disorder with depressed mood.  Additionally, while the examiner noted the Veteran had been diagnosed with MDD, the examiner did not render the requested opinions regarding that diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  Accordingly, on remand an addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from May 18, 2017 to present, as well as the fee basis consultation record referenced in the July 21, 2011 non-VA consultation record and associate them with the claims file.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have provided mental health treatment.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, provide the claims file to a VA psychiatrist or psychologist, other than the May 2016 examiner.  If another examination is deemed necessary to respond the question, one should be scheduled.  After a review of the claims file, the examiner should answer the following:

a.  Identify all Axis I psychiatric disorders, other than PTSD or personality disorders, present since approximately August 2000.  For all identified disorders, to include the documented diagnoses of MDD and adjustment disorder with depressed mood, the examiner should state whether any such psychiatric disorder is separate and distinct from the Veteran's service-connected PTSD- if so, the specific symptoms unique to each should be delineated.

b.  Is it at least as likely as not (50 percent or higher probability) that any acquired psychiatric disorder is caused by the Veteran's service-connected post-operative left wrist neurological disability, to include any manifestation thereof and the functional impairment caused thereby?  Please explain why or why not.

c.  If not caused by his service-connected post-operative left wrist neurological disability, is it at least as likely as not (50 percent or higher probability) that any acquired psychiatric disorder was worsened beyond normal progression by the Veteran's service-connected post-operative left wrist neurological disability, to include any manifestation thereof and the functional impairment caused thereby?  If it was worsened beyond normal progression, the examiner should indicate the degree of worsening attributable to the post-operative left wrist neurological disability.  

d.  If not related to the Veteran's service-connected post-operative left wrist neurological disability, is it at least as likely as not (50 percent or higher probability) that the Veteran's June 1998 lipoma surgery resulted in a psychiatric disorder?  Please explain why or why not.

e.  If it is determined that any acquired psychiatric disorder resulted from the Veteran's June 1998 lipoma surgery, is it at least as likely as not (50 percent or higher probability) that such symptoms were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the surgical procedure?  Please explain why or why not.

4.  After the development requested above has been completed, readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


